Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21 and 23 have been amended. Claims 4, 12 and 20 have been canceled. Claims 1-3, 5-11, 13-19 and 21-24 have been examined.

Terminal Disclaimer
2.	The terminal disclaimer filed on 01/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10581899 and 10171490 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 1-3, 5-11, 13-19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
receiving, via a credentialed scan of a scanning target located in the network or from a local agent executing on the scanning target, information describing a plurality of current connections on the scanning target;
detecting that the scanning target is a participant in the botnet based on the information; …
performing one or more actions to facilitate isolation of the network from botnet traffic attributable to the one or more compromised hosts


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/David J Pearson/Primary Examiner, Art Unit 2438